RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1807-16T5

IN THE MATTER OF THE
CIVIL COMMITMENT OF
I.O., SVP-440-06.

__________________________

           Argued March 22, 2018 – Decided July 9, 2018

           Before Judges Haas and Rothstadt.

           On appeal from Superior Court of New Jersey,
           Law Division, Essex County, Docket No. SVP-
           440-06.

           Joan D. Van Pelt, Designated Counsel, argued
           the cause for appellant I.O. (Joseph E.
           Krakora, Public Defender, attorney).

           Lauren S. Kirk, Deputy Attorney General,
           argued the cause for respondent State of New
           Jersey (Gurbir S. Grewal, Attorney General,
           attorney).

PER CURIAM

     I.O. appeals from the October 26, 2016 order of the Law

Division, continuing his commitment to the Special Treatment Unit

(STU), the secure facility designated for the custody, care and

treatment of sexually violent predators pursuant to the Sexually
Violent Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38.      For

the reasons that follow, we affirm.

     At the time of his review hearing, I.O. was approximately

fifty-eight years old.   The predicate offenses for which I.O. was

committed to the STU arose out of his 1992 sexual assault upon an

eleven-year-old girl that he kissed and fondled on her buttocks.

On another occasion, I.O. exposed himself to the victim and her

friends.    At the time he committed these offenses, I.O. was out

on bail in connection with pending charges from 1991 for two counts

of sexual assault, criminal sexual contact, and aggravated sexual

assault committed upon a seventeen-year-old and a six-year-old.

Following his convictions, he received a seventeen-year aggregate

sentence and I.O. was committed to the Adult Diagnostic Treatment

Center (ADTC).   In 2006, he was committed to the STU, after he had

been terminated from the ADTC and transferred to state prison, and

his commitment continued following periodic review hearings.     See

In re Civil Commitment of I.O., No. A-4270-09 (App. Div. Sept. 17,

2010).

     The most recent review, which is the subject of this appeal,

was conducted by Judge Philip M. Freedman on October 18 and October

26, 2016.     At the hearing, the State relied upon the expert

testimony of psychiatrist Dr. Indra Kumar Cidambi and psychologist

Dr. Rosemarie Vala Stewart, who is a member of the STU's Treatment

                                 2                          A-1807-16T5
Progress Review Committee (TPRC).            Both experts opined that I.O.'s

risk to sexually reoffend remained high.               After interviewing I.O.

and reviewing previous psychiatric evaluations, STU treatment

records,    and    related   documents,      Stewart    and    Cidambi   prepared

reports, which were admitted into evidence.                   Various treatment

notes and other records were also admitted into evidence.                      I.O.

also testified at the hearing.

     Cidambi concluded that I.O. met the criteria of a sexually

violent predator and was "highly likely to sexually re-offend if

not confined in a secure facility for control, care and treatment"

because he has not mitigated his risk.                 Based on I.O.'s "index

offense and his admission to other uncharged offenses, [and his]

report[] that he was still attracted to young children[,]" Cidambi

diagnosed him with pedophilic disorder, sexually attracted to

females, non-exclusive type. She testified that she also diagnosed

I.O. with other specified paraphilic disorder, non-consent, "[f]or

sexually offending against victims who cannot consent[.]"                       She

testified    that    I.O.    "meet[s]    the   criteria       for   frotteuristic

disorder" because he has "a history of rubbing against adult women

in a crowded area, say a subway station, and touching and rubbing

against non-consenting persons[.]"

     According to Cidambi, I.O. also has traits of antisocial

personality       disorder    based     upon   his     history      of   "sexually

                                         3                                 A-1807-16T5
offending" and his "fail[ure] to conform to social norms[,] . . .

disregard for the safety of others, law-breaking behavior, [and]

impulsive [behavior], [while showing] no remorse."           She pointed

to I.O.'s infractions while at the STU, which included I.O. being

"placed on [modified activities program status] several times[,]

. . . one time for [making] threat[s] and then he has had

pornographic material in his possession."        She stated that having

traits of antisocial personality disorder combined with the sexual

pathologies    she   diagnosed   I.O.   with   "increases   the   risk    of

reoffending.    And it also provides for impulsivity and disregard

for the safety of others[.]"

     Further, Cidambi found evidence of I.O. having cocaine use

disorder in a controlled environment, opioid use disorder in a

controlled environment, and cannabis use disorder in a controlled

environment based upon his history of substance abuse.                   She

testified that adding the substance abuse problems to I.O.'s

already increased risk, "definitely increases by increasing the

disability -- disinhability [sic] and the impulsivity and makes

them take -- make poor judgment and reoffend."              According to

Cidambi, these conditions do not spontaneously remit, and it is

only "through treatment [that] one can learn to control the

impulses caused by these disorders[.]"



                                    4                              A-1807-16T5
      She gave I.O. a score of five on the Static-99R,1 indicating

an above average risk to sexually reoffend.          However, she opined

that his "score underestimates his current risk to sexually re-

offend[.]"   She concluded that there was a "high risk" that I.O.

would reoffend, based upon his "lack of behavioral control," lack

of progress in treatment, and delusion "about the offenses that

he has done" to the point that "he doesn’t consider himself as a

sex   offender.   And   he   still   has   this   arousal   towards   young

girls[.]"

      Stewart testified that she along with the other members of

the TPRC that evaluated I.O. unanimously recommended in their

report that I.O. "remain in phase two of treatment[,]" because

although I.O. "does attend his process group [and] does attempt

modules, . . . he struggles to address core issues."            She noted

the several modules and treatment groups I.O. has failed, or had

to repeat, as well as the ones he withdrew from.




1
    "The Static-99 is an actuarial test used to estimate the
probability of sexually violent recidivism in adult males
previously convicted of sexually violent offenses." In re Civil
Commitment of R.F., 217 N.J. 152, 164 n.9 (2014) (citation
omitted).    Our Supreme "Court has explained that actuarial
information, including the Static-99, is 'simply a factor to
consider, weigh, or even reject, when engaging in the necessary
factfinding under the SVPA.'" Ibid. (quoting In re Commitment of
R.S., 173 N.J. 134, 137 (2002)).


                                     5                            A-1807-16T5
     Describing her interview with I.O., Stewart stated, "There

was a significant amount of hostility . . . .         [I.O.] talked about

anger at the system, anger at the institution, anger at this writer

for previous evaluations, talking about . . . wanting to shoot at

-- shoot everyone."     However, according to Stewart, I.O. "actually

said . . . that he is here because he doesn’t know if he would

offend if he would leave."        In discussing his plans if he were

released, I.O. told Stewart that he intended to leave the country

to go to Venezuela, which according to Stewart, would prevent any

possible "mitigation of risk" that supervision or any conditions

placed on his discharge would provide.

     Stewart     diagnosed    I.O.    with     "[p]edophilic     [d]isorder

(sexually   attracted    to   females,     nonexclusive     type)[,    o]ther

[s]pecified      [p]araphilic        [d]isorder       (non-consent         and

hebephillia)[,     f]rotteuristic        [d]isorder   (in    a   controlled

environment)[,     o]ther     [s]pecified     [p]ersonality      [d]isorder

(antisocial, paranoid, and borderline features)[,]" as well as

substance abuse disorders.       She testified that I.O.'s "risk is

exacerbated with the personality diagnosis, especially including

antisocial features, because a person doesn’t feel constrained by

concern for others, by the law, by authority, and . . . feels

freer and without conscience to act on their urges and impulses."

She added that his substance abuse "can disinhibit [him] and it

                                     6                                A-1807-16T5
can impair [his] judgment[,]" which worsens the problem.              Stewart

concluded that I.O. did not have "enough treatment to adequately

be able to control [his] impulses[,]" and that "these conditions

[do not] spontaneously remit[.]"           Therefore, "if not recommitted

to the STU for further treatment[,]" she found I.O.'s "risk to

sexually reoffend" to be "high."

     I.O. testified2 that his sexual offenses were attributable to

a head injury that he suffered in a motor vehicle accident.                  He

denied having any sexual contact with a six-year-old and explained

that he only pled guilty to that offense because of the ineffective

assistance of his counsel.        He admitted to having sex with a

seventeen-year-old, but stated that she initiated the interaction.

I.O. then spoke at length regarding his sexual offenses against

an eleven-year-old, claiming that he was falsely accused of his

offenses against her, despite having pled guilty to them as well.

     In an oral decision placed on the record on October 26, 2016,

Judge Freedman detailed I.O.'s prior criminal history and events

since his original admission to the STU, recounted the testimony

before him, and detailed I.O.'s treatment record at the STU.                 He

found   that   I.O.   "version   [of       the   events   resulting   in   his

convictions] was not credible" because "[h]e pled guilty.                    He


2
   I.O. began his testimony by requesting a jury trial, which the
judge denied.

                                       7                              A-1807-16T5
admitted to the police, [and] gave a detailed statement, and his

story is incredible[.]"   According to the judge, I.O. had also

previously "made many admissions over the years consistent with

his offending in these cases."   The judge noted that he found both

of the State's experts to be credible.

     After articulating the applicable legal principles, Judge

Freedman determined that there was clear and convincing evidence

that I.O. has been convicted of sexually violent offenses, which

bring him within the purview of the SVPA, and that he

          suffer[s] from . . . mental abnormalities in
          the form of pedophilia and a paraphilia, as
          well as a personality disorder that, in
          combination, these affect him emotionally,
          cognitively and volitionally to such a degree
          as to predispose him to engage in acts of
          sexual violence, as his record and his many
          admissions that were relied on by these
          doctors show, and that, if released, he would
          have serious difficulty controlling his
          sexually violent behavior and will in the
          reasonably foreseeable future . . . be highly
          likely to engage in acts of sexual violence.

On the same date, Judge Freedman entered a memorializing order

continuing I.O.'s commitment, and this appeal followed.

     On appeal,3 I.O.'s arguments are twofold.    He contends that

he "should have been granted a jury trial and second, that the


3
   By agreement of the parties and with the permission of the
court, the appeal was argued without briefs.  We summarize the
points raised by appellant based upon the presentation at oral
argument.

                                 8                          A-1807-16T5
State failed to meet its burden that he continued to be highly

likely to re-offend as a sexually violent predator" because "the

State’s evaluators and the [trial judge] in turn failed to consider

his good behavior in the institution and the severity of his

medical condition as it impacts on his likelihood to re-offend."

     We conclude from our review that I.O.'s arguments "are without

sufficient merit to warrant discussion in a written opinion[.]"

R. 2:11-3(e)(1)(E).     Suffice it to say that we have previously

determined that there is no right to a jury trial in a SVPA

commitment hearing, see In re Civil Commitment of J.H.M., 367 N.J.

Super. 599, 607 (App. Div. 2003), and I.O. has not persuaded us

to abandon our precedent.

     Turning to I.O.'s second contention, and considering our

"extremely narrow" scope of review, which requires that we give

"special deference" to a trial judge's determinations in these

matters, R.F., 217 N.J. at 174 (citations omitted), we discern no

"clear   mistake[,]"   id.   at   175       (citations   omitted),    in   Judge

Freedman's   determination    that      the    State   proved   by   clear   and

convincing evidence that I.O. suffered from a mental abnormality

or personality disorder that predisposed him to sexual violence

and warranted his commitment.           We affirm substantially for the

reasons expressed by Judge Freedman in his thorough oral decision.

     Affirmed.

                                        9                               A-1807-16T5